



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486(1), (2), or (3)
    of the
Criminal Code
shall continue.  These sections of the
Criminal
    Code
provide:

486.   
    (1)
Any
    proceedings against an accused shall be held in open court, but the presiding
    judge or justice may order the exclusion of all or any members of the public
    from the court room for all or part of the proceedings if the judge or justice
    is of the opinion that such an order is in the interest of public morals, the
    maintenance of order or the proper administration of justice or is necessary to
    prevent injury to international relations or national defence or national
    security.

(2)
For the purpose of subsection
    (1), the proper administration of justice includes ensuring that.

(a)     the interests
    of the witnesses under the age of eighteen years   are safeguarded in all
    proceedings; and

(b)     justice
    system participants who are involved in the proceedings are protected.

(3)
If an accused is charged with
    an offence under section 151, 152, 153, 153.1, 155 or 159, subsection 160(2) or
    (3) or section 163.1, 171, 172, 172.1, 173, 212, 271, 272 or 273 and the
    prosecutor or the accused applies for an order under subsection (1), the judge
    or justice shall, if no such order is made, state, reference to the
    circumstances of the case, the reason for not making an order.  R.S., c. C-34,
    s. 442; 174-75-76, c. 93, s. 44; 1980-81-82-83, c. 110, s. 74, c. 125, s. 25;
    R.S.C. 1985, c. 19 (3rd Supp.), s. 14; c. 23 (4th Supp.), s. 1; 1992, c. 21, s.
    9; 1993, c. 45, s. 7; 1997, c. 16, s. 6; 1999, c. 25, s. 2; 2001, c. 32, s. 29;
    2001, c. 41, s. 16, 34 and 133(13), (14); 2002, c. 13, s. 20; 2005, c. 32, s.
    15; 2005, c. 43, ss. 4 and 8(3)(a).




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. R.L., 2013 ONCA 358

DATE: 20130531

DOCKET: C54981

Laskin, Goudge and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

R.L.

Appellant

Alan S. Price, for the appellant

Michael Medeiros, for the respondent

Heard: May 29, 2013

On appeal from the conviction entered on April 14, 2011
    and the sentence imposed on January 25, 2012 by Justice Sharon M. Nicklas of
    the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of four counts of sexual abuse and was sentence
    to 30 months in prison.  He appeals both his conviction and his sentence.

[2]

On his conviction appeal, the appellant challenges the conviction on
    count 9, the conviction for sexual assault.  He submits that the trial judge
    failed to reconcile inconsistence in the evidence of the incident giving rise
    to this conviction.  He argues that the evidence of the complainant is not only
    inconsistent with the appellants evidence, it is inconsistent with that of the
    appellants son, Brandon, and with the email from the complainants mother. 
    The appellant submits that the trial judges error on count 9 colours the
    remainder of her credibility findings.

[3]

We do not accept this submission.  The trial judge was alive to the
    alleged inconsistencies  see page 89 of her reasons.  As the Crown points out,
    there is no inconsistency between Brandons remark having been made and the
    incident having taken place.  Therefore, we see no error in the trial judges
    reasons convicting the appellant on count 9.

[4]

The sentence of 30 months imprisonment is well within an acceptable
    range for an offence of this nature.

[5]

Accordingly, both the conviction and sentence appeal are dismissed.


